        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

MICHELE S.,

                      Plaintiff,                         DECISION AND ORDER
              v.
                                                         20-CV-547-EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________

                                    INTRODUCTION

       Represented by counsel, Plaintiff Michele S. (“Plaintiff”) brings this action pursuant

to Title II and Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying her applications for disability insurance benefits (“DIB”) and supplemental

security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).

       Presently before the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. 15; Dkt.

17). For the reasons discussed below, the Plaintiff’s motion (Dkt. 15) is granted and the

Commissioner’s motion (Dkt. 17) is denied.




                                            -1-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 2 of 16




                                    BACKGROUND

      Plaintiff protectively filed her applications for DIB and SSI on February 28, 2017.

(Dkt. 12 at 156-68). 1 In her applications, Plaintiff alleged disability beginning December

22, 2014. (Id. at 156, 163). Plaintiff’s applications were initially denied May 18, 2017.

(Id. at 63-64). At Plaintiff’s request, a hearing was held before administrative law judge

(“ALJ”) Paul Georger on January 8, 2018. (Id. at 33-62). On March 15, 2019, the ALJ

issued an unfavorable decision. (Id. at 16-28). Plaintiff then requested review by the

Appeals Council, which the Council denied on April 17, 2020, making the ALJ’s

determination the final decision of the Commissioner. (Id. at 1-5).

                                 LEGAL STANDARD

I.    District Court Review

      “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)


1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 3 of 16




(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). 2 If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.



2
       Because the DIB and SSI regulations mirror each other, the Court only cites the SSI
regulations. See Chico v. Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).

                                           -3-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 4 of 16




       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

the claimant to perform the requirements of his or her past relevant work. Id. § 416.920(f).

If the claimant can perform such requirements, then he or she is not disabled. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the

national economy” in light of the claimant’s age, education, and work experience. Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                   DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920, and determined that Plaintiff met

the insured status requirements of the Act through December 31, 2019. (Dkt. 12 at 18). At



                                           -4-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 5 of 16




step one, the ALJ determined that Plaintiff had not engaged in substantial gainful work

activity since December 22, 2014, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from several severe impairments:

essential tremor in the hands and legs, obesity, post-traumatic stress disorder (PTSD),

bipolar disorder, and borderline personality disorder. (Id.). The ALJ also found that

Plaintiff did not have any non-severe impairments. (Id. at 18-19).

       At step three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 19-20). The ALJ particularly considered the criteria of Listing 12.04 in reaching his

conclusion. (Id.).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work, except that she could occasionally climb stairs, ramps, ladders,

ropes, and scaffolds, balance, stoop, kneel, crouch, and crawl, and occasionally work at

unprotected heights, around moving mechanic parts, and operate a motor vehicle. (Id. at

20). The ALJ also determined that Plaintiff is able to perform simple, routine, and

repetitive tasks, but not at a production rate pace, make simple work-related decisions, and

occasionally interact with supervisors, coworkers, and the public. (Id.). At step four, the

ALJ found that Plaintiff was unable to perform any past relevant work. (Id. at 26).

       The ALJ determined that on September 25, 2018, Plaintiff’s age category changed

to an individual of advanced age. (Id.). He then proceeded to step five, where, relying on

the testimony of a vocational expert (“VE”), the ALJ concluded that prior to September

25, 2018, there were jobs that existed in significant numbers in the national economy that

                                           -5-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 6 of 16




Plaintiff could perform, such as the occupations of cleaner/housekeeper, stock checker, and

mailroom clerk. (Id. at 26-27). Accordingly, the ALJ determined that Plaintiff was not

disabled from the alleged onset date through September 25, 2018, but then became disabled

on September 25, 2018 through the date of his decision. (Id. at 27).

II.    The Commissioner’s Determination is not Supported by Substantial Evidence

       Plaintiff advances several arguments in support of her position. (Dkt. 15-1 at 4-5). 3

She argues that the ALJ failed to properly evaluate the opinion evidence, particularly the

opinions of her treating psychologist and counselor, and as such the ALJ arrived at the RFC

that was not supported by the record. (Id. at 4). Because the Court agrees and remands

this matter for further proceedings, it will not reach a decision on Plaintiff’s remaining

arguments.

       It is well-settled that when making an RFC assessment, an ALJ must consider all

the relevant evidence, including medical opinions and facts, claimant’s physical and mental

abilities, non-severe impairments, and subjective evidence of symptoms that could

interfere with work activities on a regular and continuing basis. 20 C.F.R. § 416.927(a)-

(e); see also Ferraris v. Heckler, 728 F.2d 582, 585 (2d Cir. 1984). The ALJ is required

to consider medical opinions in his RFC assessment because they reflect judgments about


3
        The Commissioner, mistakenly believing that Plaintiff had only raised one
argument, failed to respond to all of the remaining arguments raised by Plaintiff. (Dkt. 17-
1 at 7). While Plaintiff could have been more elaborate in articulating her arguments and
referencing the record, the regulations, or the applicable caselaw in support of her position,
the Commissioner was, nevertheless, required to respond to each of the Plaintiff’s
arguments. See L.R. Civ. P. 5.5(d)(1)(2).


                                            -6-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 7 of 16




the nature and severity of the claimant’s impairments, and explain what the claimant can

still do despite those impairments. 20 C.F.R. § 416.927(a). 4 Generally, the ALJ must defer

to an opinion of a claimant’s treating physician when formulating the claimant’s RFC.

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal and other citations omitted).

It has been well-established that the medical opinion of the claimant’s treating physician is

entitled to controlling weight so long as it is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” 20 C.F.R. § 416.927(a)(2), (c)(2); see also Burgess

v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citations omitted). If the ALJ determines that

the opinion of a treating physician is not entitled to controlling weight, the ALJ must decide

how much weight, if any, to give the opinion, and must comprehensively articulate his

reasons for the weight assigned to it. Halloran, 362 F.3d at 32 (citations omitted). The

ALJ’s “[f]ailure to provide ‘good reasons’ for not crediting the opinion of a claimant’s

treating physician is a ground for remand.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)

(citation omitted). Those good reasons for the weight given to the treating physician’s

opinion must be “supported by the evidence in the case record, and must be sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the



4
       On January 18, 2017, the SSA revised the rules regarding the evaluation of opinion
evidence for claims filed after March 27, 2017, and changed the way the Commissioner
considers medical opinion evidence and prior administrative medical findings. See 20
C.F.R. § 416.920c; 82 Fed. Reg. 5844. Because Plaintiff’s applications were filed before
the enactment of the new rules, the Court will apply the rules that were in effect at the time
of her applications.

                                            -7-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 8 of 16




treating source’s medical opinion and the reasons for that weight.” Social Security Ruling

(“SSR”) 96-2p, 1996 WL 374188, at *5 (S.S.A. July 2, 1996).

       Where a claimant suffers from mental impairments that prevent her from meeting

the demands of her past relevant work, the ALJ is required to consider whether the claimant

can perform unskilled work, and consider the basic mental demands of unskilled work,

which include the abilities to understand, carry out, and remember simple instructions,

respond appropriately to supervision, coworkers, and usual work situations, and deal with

changes in a routine work setting on a sustained basis. See SSR 85-15, 1985 WL 56857,

*4-5 (S.S.A. Jan. 1, 1985).       Because response to the demands of work is highly

individualized, and because a mentally-impaired individual may have difficulties adapting

to the “demands of work (stress)” and “may have difficulty meeting the requirements of

even so-called ‘low-stress’ jobs,” the ALJ is required to make a thorough, individualized

assessment of the individual’s ability to perform mental demands of unskilled work. Id. at

*5, 6; see also Collins v. Colvin, No. 15-CV-423-FPG, 2016 WL 5529424, at *3

(W.D.N.Y. Sept. 30, 2016).

       Here, Plaintiff alleged disability due to depression, anxiety, fear of being around

people, constant tremors in her arms and legs, obesity, racing thoughts, sleep apnea,

inability to concentrate and follow instructions, and poor memory. (Dkt. 12 at 196-203).

She was first diagnosed with depression and anxiety as a result of sexual abuse she suffered

as a child, and later, as a young adult, was diagnosed with bipolar disorder. (Id.). Plaintiff

indicated that tremors in her legs prevented her from standing for a prolonged period of

time and shaking in her hands caused her to drop things. Her depression and obesity limited

                                            -8-
        Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 9 of 16




her energy to do things and care for herself, and affected her memory and ability to

concentrate. Plaintiff indicated that she was afraid to leave the house, and only did so as

long as others knew where she was and expected her back so that she did not commit

suicide. (Id. at 198). She had panic attacks twice a week that on average lasted between

five and twelve hours. (Id. at 203). Plaintiff testified that she was fired from her last job

as a manager of a veterans’ homeless shelter in Florida because she was unable to make

work-related decisions, was unprofessional, and could not keep her emotions under control.

(Id. at 40-43, 52). Plaintiff also testified that her memory was impaired, and that she had

auditory hallucinations, trouble concentrating, making decisions, understanding

instructions, and relating to people. (Id. at 48, 53-54). Every month Plaintiff had manic

depressive episodes that lasted between two to four days, during which Plaintiff would be

awake and restless. (Id. at 53).

       In formulating Plaintiff’s mental RFC and determining that Plaintiff was able to

perform simple, routine, and repetitive tasks with occasional interaction with supervisors,

coworkers, and the public, the ALJ evaluated several medical opinions contained in the

record. 5 (Dkt. 12 at 25-26). Specifically, the ALJ afforded substantial weight to the

opinions of non-treating consultative examiner Dr. Ippolito, and non-treating and non-

examining State agency psychiatric consultant Dr. Bruni, because both opinions were

consistent with the record. (Id. at 25). The ALJ afforded partial weight to the opinion of



5
       Because Plaintiff argues that the ALJ inappropriately assigned weight to her mental
health treating sources, the Court will only discuss the opinions contained in the record
related to Plaintiff’s mental functioning.
                                            -9-
       Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 10 of 16




Plaintiff’s treating psychiatrist Dr. Wolin because even though his findings and diagnoses

were consistent with the record, the severity of Plaintiff’s limitations identified by Dr.

Wolin were inconsistent with the record. (Id. at 26).

       The Court finds the ALJ’s evaluation of the above opinion evidence problematic for

several reasons. Among other reasons, it lacks the analysis of the regulatory factors,

particularly the nature of the treating and examining relationship, which the ALJ was

required to consider, and which could have led him to assign different weight to opinions

of both consultative physicians. It has been well-recognized that “[i]n the context of a

psychiatric disability diagnosis, it is improper [for the ALJ] to rely on the opinion of a non-

treating, non-examining doctor because the inherent subjectivity of a psychiatric diagnosis

requires the physician rendering the diagnosis to personally observe the patient.”

Velazquez v. Barnhart, 518 F. Supp. 2d 520, 524 (W.D.N.Y. 2007) (remand required where

ALJ credited a psychiatric opinion “based on a review of a cold, medical record”); see also

Vargas v. Sullivan, 898 F.2d 293, 295 (2d Cir. 1990) (“The general rule is that the written

reports of medical advisors who have not personally examined the claimant deserve little

weight in the overall evaluation of disability.”). Therefore, without proper explanation of

the reasons why the opinion of Dr. Bruni, a non-examining and non-treating physician, was

afforded substantial weight and was consistent with the record, the ALJ’s analysis was

flawed. For the same reason, the Court finds the ALJ’s evaluation of the opinion of Dr.

Ippolito, a consultative physician who examined Plaintiff once at the request of the

Commissioner, was improper. See, e.g., Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir.

2019) (“[A] one-time snapshot of a claimant’s status may not be indicative of her

                                            - 10 -
         Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 11 of 16




longitudinal mental health.”); Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013) (“We have

previously cautioned that ALJs should not rely heavily on the findings of consultative

physicians after a single examination.”). Consequently, the ALJ’s cursory statement about

consistency of Drs. Ippolito and Bruni’s findings, diagnoses, and opinions with the record

without proper application of the regulatory factors, and specific explanation of why their

opinions were consistent with the record, “does not instill much confidence that the ALJ

complied with th[e] regulatory provisions.” Drake v. Saul, 839 F. App’x 584, 587 (2d Cir.

2020).

         The ALJ’s failure to explain the reasons for the substantial weight assigned to the

consultative examiners was particularly troublesome in light of his evaluation of the

opinions of Dr. Wolin, Plaintiff’s treating psychiatrist, and Rachel Gill, LCSWR,

Plaintiff’s mental health therapist, who provided the only comprehensive analysis of

Plaintiff’s abilities to meet mental demands of competitive employment contained in the

record. 6 (Dkt. 12 at 338-47; 363-70). The ALJ afforded Dr. Wolin’s opinion partial weight

and, like his evaluation of the consultative opinions, did not provide any specificity as to

why Dr. Wolin’s conclusions about Plaintiff’s mental functioning were unsupported by the


6
        Even though Dr. Wolin did not complete his own independent evaluation of
Plaintiff’s mental functional abilities, and approved and co-signed the psychiatric report
and RFC assessment completed by Plaintiff’s therapist Rachel Gill (Dkt. 12 at 364-70), the
opinion should have been assessed under the treating physician rule. King v. Comm’r of
Soc. Sec., 350 F. Supp. 3d 277, 282 (W.D.N.Y. 2018) (“[M]edical source statements
cosigned by a treating physician should be evaluated as having been the treating
physician’s opinion.”) (quotation omitted). The ALJ did not separately evaluate Rachel
Gill’s opinion, which should have been evaluated on key issues such as impairment
severity and ability to work as an opinion of a non-acceptable medical source. Genier v.
Astrue, 298 F. App’x 105, 108 (2d Cir. 2008).
                                            - 11 -
       Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 12 of 16




record. While the Court recognizes that the ALJ is not necessarily required to recite each

factor, see Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (summary order) (“We

require no such slavish recitation of each and every factor where the ALJ’s reasoning and

adherence to the regulation are clear.”), the ALJ’s failure to explicitly consider the

regulatory factors when evaluating Dr. Wolin’s opinion was not harmless as it leaves the

Court guessing about the exact evidence in the record with which Dr. Wolin’s findings

were inconsistent. 20 C.F.R. § 416. 927(c); see, e.g., Drake, 839 F. App’x at 587 (the ALJ

did not discuss the regulatory factors when he conclusory assigned “no weight” to the

opinion of plaintiff’s treating physician without providing any explanation as to why it was

not supported by the evidence); Ferraro v. Saul, 806 F. App’x 13, 15 (2d Cir. 2020)

(conclusory assessments of the portions of the opinion or merely acknowledging the

existence of a treating relationship is not the same as explicit consideration of the

frequency, length, nature, and extent of treatment by a treating physician that the ALJ is

required to discuss).

       In November 2018, having treated Plaintiff for several years, Dr. Wolin and Rachel

Gill opined that Plaintiff had marked difficulties holding a job, communicating clearly and

effectively, responding to supervision and to those in authority, responding to strangers

without fear, establishing relationships, and participating in group activities. (Id. at 338-

41). They also opined that due to Plaintiff’s depression with psychotic features, anxiety,

PTSD, and borderline personality disorder, Plaintiff had marked limitations in activities of

daily living, and extreme limitations in social functioning, concentration, persistence, and

pace, and the ability to complete tasks in a timely manner. (Id. at 341-44). Dr. Wolin and

                                           - 12 -
       Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 13 of 16




Rachel Gill also assessed Plaintiff with having severe limitations—the highest degree of

impairment—in all her abilities to function in a work setting on a regular and continuous

basis, such as the ability to understand, remember, and carry out instructions, respond to

supervision and co-workers, satisfy normal quality, production, and attendance, respond to

work pressures, and perform simple and complex tasks on a sustained basis. (Id.).

Notably, in addition to filling out the check-box RFC assessment form, their opinion

contains a two-page statement that describes each of the above limitations in more detail.

(Id. at 345-47). Specifically, despite their continuous work with Plaintiff to improve her

ability to perform daily tasks and independent functioning, she continued to struggle with

meeting her basic needs and hygiene, taking care of herself, and staying on track even when

performing simple daily activities. (Id.). Rachel Gill noted that as a result of her depression

and PTSD, Plaintiff could not concentrate, often lost track of space and time, could not

handle cooking, cleaning, or planning her activities, did not shower, comb her hair, or brush

her teeth for a week at a time. She experienced fear and racing thoughts while shopping

due to being fearful of people, and “froze” or intentionally withdrew from being around

others so that she would not “snap.” (Id.). Plaintiff, who had a master’s degree, had nine

jobs in 12 years, all of which resulted in termination of her services because she could not

handle the mental demands of her jobs, could not accept supervision, was inappropriate

and lacked boundaries with her supervisors and coworkers, made poor work-related

decisions, decompensated while on the job, and had poor attendance as a result of her

mental impairments. (Id.). Having lost her last job in Florida as a program manager at a



                                            - 13 -
       Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 14 of 16




veterans’ shelter, Plaintiff was homeless for a period of time until she returned to New

York State to reside with her family. (Id. at 347).

       In light of these findings, it is unclear how the ALJ determined that Plaintiff was

able to perform any work on a regular and continuous basis regardless of how simple or

routine Plaintiff’s tasks would have been, let alone how that she could tolerate occasional

interaction with supervisors, coworkers, and the public. While the Court recognizes that

an RFC assessment may not perfectly correspond to one medical opinion, and the ALJ is

entitled to weigh all of the evidence in the record to make the RFC finding, Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013) (summary order), here, the ALJ did not make any

specific findings about how Plaintiff’s severe limitations in social functioning and in ability

to function in a work setting impacted her ability to perform basic demands of unskilled

work, or how even an occasional interaction with supervisors, coworkers, and the public

could potentially trigger Plaintiff’s symptoms. Cooley v. Berryhill, 6:16-CV-06301-EAW,

2017 WL 3236446, at *12 (W.D.N.Y. July 31, 2017) (it was insufficient to limit plaintiff

to simple, routine, repetitive tasks with no interaction with the public, and occasional

interaction with supervisors and coworkers without expressly analyzing plaintiff’s ability

to manage stress of the workplace). Because “an individual who cannot tolerate being

supervised may not be able to work even in the absence of close supervision; the knowledge

that one’s work is being judged and evaluated, even when the supervision is remote or

indirect, can be intolerable for some mentally impaired persons.” See SSR 85-15, 1985

WL 56857 at *5.       Therefore, it is unclear how even the occasional interaction with

supervisors could accommodate Plaintiff’s inability to respond appropriately to

                                            - 14 -
       Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 15 of 16




supervision and respond to work pressures that were identified by Dr. Wolin and Rachel

Gill. (Id. at 344). Plaintiff reported being fearful of people and struggling to keep a job

due to her inability to control her emotions, make work-related decisions, accept

supervision, and be appropriate with her supervisors. Even though the record demonstrates

that Plaintiff sometimes experienced improvement of her bipolar disorder symptoms,

depression, and anxiety following her intake of psychotropic medications, and had a

relatively unremarkable examinations, it also contains evidence that she was unable to care

for herself or her needs, and experienced episodic transient suicidal ideations, auditory and

visual hallucinations, preoccupied and constricted thoughts, depression, agitation,

hypervigilance, rigid posture, and rapid speech. Notably, both consultative physicians,

whose opinions the ALJ afforded significant weight, determined that Plaintiff had

moderate limitations in her ability to make work-related decisions, adequately interact with

supervisors, coworkers, and the public, and marked limitations in the ability to regulate

emotions, control her behavior, and maintain well-being. (Dkt. 12 at 322-23, 331).

       In sum, because the ALJ failed to properly evaluate the opinion evidence contained

in the record and, as a result, arrived at an RFC finding that was not supported by

substantial evidence, the matter should be remanded for further proceedings. Because the

Court has determined that remand of this matter for further administrative proceedings is

necessary, the Court declines to reach a decision on Plaintiff’s remaining arguments. See,

e.g., Bell v. Colvin, 5:15-CV-01160 (LEK), 2016 WL 701739, at *10 (N.D.N.Y. Dec. 1,

2016) (declining to reach arguments “devoted to the question whether substantial evidence

supports various determinations made by [the] ALJ” where the court had already

                                           - 15 -
         Case 1:20-cv-00547-EAW Document 19 Filed 09/15/21 Page 16 of 16




determined remand was warranted); Morales v. Colvin, 13cv06844 (LGS) (DF), 2015 WL

13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (the court need not reach additional arguments

regarding the ALJ’s factual determinations “given that the ALJ’s analysis may change on

these points upon remand”), adopted, 2015 WL 2137776 (S.D.N.Y. May 4, 2015).

                                    CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

15) is granted, and the Commissioner’s motion for judgment on the pleadings (Dkt. 17) is

denied. The matter is remanded for further proceedings consistent with this decision. The

Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.

                                                        ___________________________
                                                        ELIZABETH A. WOLFORD
                                                        Chief Judge
                                                        United States District Court


Dated:         September 15, 2021
               Rochester, New York




                                           - 16 -
